DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1. Claims 1-17 drawn to a computer-based method of determining a homologous recombination deficiency (HRD) status of a subject DNA sample, classified in C12Q1/6886.
Group 2. Claims 18-21 drawn to a method for training a machine learning algorithm for determining the homologous recombination deficiency (HRD) status of a subject DNA sample, classified in G06N20/20.
Inventions of Group 1 and Group 2 are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of Group 1 and Group 2 as claimed have a materially different design and effect for the following reasons:
The effect of the method of group 1 is to determine a negative, positive or uncertain homologous recombination deficiency (HRD) by inputting a coverage data signal array to a trained machine learning model, wherein the model has been trained using a set of samples of known homologous recombination deficiency status which is is different from the effect of the method of group 2 which is a trained machine learning algorithm based on a  coverage data signal array from samples with known positive homologous recombination deficiency status and a coverage data signal array from samples with known negative homologous recombination deficiency status.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the inventions in Groups 1 and 2 require a search in a different classification area and a search burden is requested herein.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
If the applicant elects the invention of Group 1, an election of Species is further required as follows:
Group 1 contains claims directed to more than one species of the generic invention. These species are:
Species A: Species election for claim 16. Applicant shall chose one group of cancer treatment regimens from groups a-f as follows:
a) An alkylating agent,  chlormethine, chlorambucil, melphalan, cyclophosphamide, ifosfamide, estramustine, carmustine, lomustine, fotemustine, streptozocin, busulfan, pipobroman, procarbazine, dacarbazine, thiotepa, temozolomide;
b) antineoplastic platinum coordination compounds, a platinum-based chemotherapeutic agent, carboplatin, cisplatin, iproplatin, nedaplatin oxaliplatin, picoplatin; 
c) a DNA damaging agent, a radiation therapy, an anthracycline, epirubincin, doxorubicinm;
d) a radiation therapy;
e) a topoisomerase I inhibitor, campothecin, topotecan, irinotecan; 
f) a PARP (poly ADP-ribose polymerase) inhibitor, olaparib, rucaparib, niraparib, talazoparib, iniparib, CEP 9722, MK 4827, BMN-673, 3-aminobenzamide, velapirib, pamiparib and/or E7016;
Applicant shall choose either group a), group b), group c), group d), group e) or group f).
Species B: Species election for claim 17. Applicant shall chose one of the types of cancer selected from high grade serous ovarian cancer, prostate cancer, breast cancer or pancreatic cancer. The Applicant shall chose either high grade serous ovarian cancer, prostate cancer, breast cancer or pancreatic cancer
The species are independent or distinct for he following reasons:
Each of the cancer treatment regimes of Species A has a different mode of action for different types of cancer and therefore will induce a difference tumor response. The types of cancer of Species B 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species above indicated require a search in a different area and a search burden is requested herein.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/MARIE ARCHER/Examiner, Art Unit 1631